DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side of the backsheet opposite the absorbent core" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Previously, a surface opposite the absorbent core was disclosed.
Claim 5 recites the limitation "a surface of the backsheet adjacent to the absorbent core" in line 3.  This limitation was previously recited in claim 1, line 6, and therefore it is unclear if the limitation of claim 5 refers back to claim 1, or if it discloses a different surface. For purposes of examination, the limitation of claim 5 will be considered to refer back to claim 1.
Claim 9 recites the limitation "the side of the backsheet opposite the absorbent core" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Previously, a surface opposite the absorbent core was disclosed.
Claim 11 recites the limitation "the side of the backsheet opposite the absorbent core" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Previously, a surface opposite the absorbent core was disclosed.
Claim 14 recites the limitation "the central region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (2013/0018340).
With respect to claim 1, Abraham discloses an absorbent article, as shown in figure 4, comprising a topsheet 42, a backsheet 40, an absorbent core 44, and fastening elements 82. A first attachment region 84 has a first surface for securing the fastening elements 82 in the waist region, as shown in figures 2 and 3. A second attachment region has a second surface for securing a wearable sensing device 110, as shown in figure 3 and disclosed in paragraph [0064]. The backsheet 40 has a surface adjacent the absorbent core 44, as shown in figure 4, and a surface opposite the absorbent core, as shown in figure 3, and the second attachment region is located on the surface of the backsheet opposite the absorbent core (i.e. the outermost surface of the backsheet 40), as shown in figure 3 and disclosed in paragraph [0062]. The first surface of the first attachment region is spaced apart from, and therefore different from, the second surface of the second attachment region, as shown in figure 3. 
With respect to claim 2, the article comprises a front waist region 22, a back waist region 24, and a central region 26, as shown in figure 3. The first attachment region 84 lies in at least a part of the front waist region 22, as shown in figure 3. The first attachment region 84 comprises loop material, as disclosed in paragraph [0049], and therefore comprises outwardly facing fibers. The fastening elements 82 comprise hook material, as disclosed in paragraph [0049], and therefore comprise a fastening element having outwardly facing fibers that interact with the loop fibers of the first attachment region 84 to form a releasable attachment.
With respect to claim 3, the interacting fibers comprise hooks and loops, as disclosed in paragraph [0049].
With respect to claim 4, the second attachment region lies at least in part in the central region, as shown in figure 3 and disclosed in paragraph [0065], and comprises hooks and/or loops, as disclosed in paragraph [0064].
With respect to claim 9, Abraham discloses system comprising an absorbent article, as shown in figure 4, comprising a topsheet 42, a backsheet 40, an absorbent core 44, and fastening elements 82. A first attachment region 84 has a first surface for securing the fastening elements 82 in the waist region, as shown in figures 2 and 3. A second attachment region has a second surface for securing a wearable sensing device 110, as shown in figure 3 and disclosed in paragraph [0064]. The backsheet 40 has a surface adjacent the absorbent core 44, as shown in figure 4, and a surface opposite the absorbent core, as shown in figure 3, and the second attachment region is located on the surface of the backsheet opposite the absorbent core (i.e. the outermost surface of the backsheet 40), as shown in figure 3 and disclosed in paragraph [0062]. The first surface of the first attachment region is spaced apart from, and therefore different from, the second surface of the second attachment region, as shown in figure 3. A wearable sensing device 110 comprises a housing 114 and a part of the housing cooperates with the second attachment region to releasably secure the wearable sensing device to the article, as disclosed in paragraph [0064].
With respect to claim 10, the releasable attachment is in the form of hook and loop fasteners, as disclosed in paragraph [0064], and therefore the housing is provided with outwardly facing fibers (either hooks or loops) to interact with and attach to the second attachment region.
With respect to claim 11, Abraham discloses a method of attaching a wearable sensing device 110 to an absorbent article, as shown in figure 3, the method comprising providing an absorbent article, as shown in figure 4, comprising a topsheet 42, a backsheet 40, an absorbent core 44, and fastening elements 82. A first attachment region 84 has a first surface for securing the fastening elements 82 in the waist region, as shown in figures 2 and 3. A second attachment region has a second surface for securing a wearable sensing device 110, as shown in figure 3 and disclosed in paragraph [0064]. The backsheet 40 has a surface adjacent the absorbent core 44, as shown in figure 4, and a surface opposite the absorbent core, as shown in figure 3, and the second attachment region is located on the surface of the backsheet opposite the absorbent core (i.e. the outermost surface of the backsheet 40), as shown in figure 3 and disclosed in paragraph [0062]. The first surface of the first attachment region is spaced apart from, and therefore different from, the second surface of the second attachment region, as shown in figure 3. A wearable sensing device 110 comprises a housing 114 is releasably attached to the articlewherein at least a part of the outer surface of the housing comprises a sensing device attachment region (i.e. hooks) which cooperate with the second attachment region, as disclosed in paragraph [0064].
With respect to claim 12, the first attachment region 84 comprises loop material, as disclosed in paragraph [0049], and therefore comprises outwardly facing fibers. The fastening elements 82 comprise hook material, as disclosed in paragraph [0049], and therefore comprise a fastening element having outwardly facing fibers that interact with the loop fibers of the first attachment region 84 to form a releasable attachment.
With respect to claim 13, the interacting fibers comprise hooks and loops, as disclosed in paragraph [0049].
With respect to claim 14, the second attachment region lies at least in part in the central region, as shown in figure 3 and disclosed in paragraph [0065], and comprises hooks and/or loops, as disclosed in paragraph [0064].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (2013/0018340) in view of Collins et al. (8,440,877).
With respect to claim 5, Abraham further discloses a wetness indicator 108, as shown in figure 3, wherein the second attachment region that attaches the wearable sensing device 110 overlies at least a part of the wetness indicator 108. Abraham discloses all aspects of the claimed invention with the exception of the wetness indicator being in liquid communication with the absorbent core and disposed on the surface of the backsheet adjacent to the absorbent core. Abraham discloses in paragraphs [0076] and [0085] that locating the wetness sensor on the outer surface of the backsheet can result in interference. Collins discloses an absorbent article having a wearable sensing device 112 and a wetness indicator 100/102, as shown in figure 1. Collins teaches providing the wetness indicator in liquid communication with the absorbent core on a surface of the backsheet adjacent to the absorbent core, as disclosed in column 6, lines 40-48. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to position the wetness indicator of Abraham in fluid communication with the absorbent core on the surface of the backsheet adjacent the absorbent core, as taught by Collins, to achieve the predictable result of reducing the chance of interference with the sensor and to achieve immediate and reliable activation of the sensor upon liquid being absorbed by the absorbent core.
With respect to claims 6-8, Abraham discloses all aspects of the claimed invention with the exception of a printed graphic indication for placement of the wearable sensing device. Collins teaches providing a printed graphic indication 120, as shown in figure 4a, for indicating placement of a wearable sensing device, as disclosed in column 9, lines 14-37, to ensure proper placement of the sensing device. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Abraham with a printed graphic indictor, as taught by Collins, to ensure proper placement of the sensing device on the article. Since the printed graphic does not have a new or nonobvious functional relationship with the article, the particular details of the printed graphic are considered to be nonfunctional printed matter that does not distinguish the claimed invention of the prior art.
With respect to claim 15, Abraham further discloses a wetness indicator 108, as shown in figure 3, wherein the second attachment region that attaches the wearable sensing device 110 overlies at least a part of the wetness indicator 108. Abraham discloses all aspects of the claimed invention with the exception of the wetness indicator being in liquid communication with the absorbent core. Abraham discloses in paragraphs [0076] and [0085] that locating the wetness sensor on the outer surface of the backsheet can result in interference. Collins discloses an absorbent article having a wearable sensing device 112 and a wetness indicator 100/102, as shown in figure 1. Collins teaches providing the wetness indicator in liquid communication with the absorbent core on a surface of the backsheet adjacent to the absorbent core, as disclosed in column 6, lines 40-48. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to position the wetness indicator of Abraham in fluid communication with the absorbent core, as taught by Collins, to achieve the predictable result of reducing the chance of interference with the sensor and to achieve immediate and reliable activation of the sensor upon liquid being absorbed by the absorbent core.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 8,628,506; 8,642,832; 9,301,884; and 9,907,707 disclose absorbent articles comprising wearable sensing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781